Appeal from a judgment of the County Court of Broome County, rendered February 9, 1978, upon a verdict convicting defendant of the crime of bail jumping in the first degree. Convicted after trial of the crime of bail jumping in the first degree (Penal Law, § 215.57), defendant maintains on this appeal that the trial court erred in refusing to allow testimony which related to his state of mind when he failed to appear in court. The record discloses that defendant was awaiting sentence upon his plea of guilty to the crime of burglary in the third degree and had been advised that the date set therefor was August 4, 1975. He failed to appear on that date, and was ultimately apprehended in December of 1977. It is defendant’s contention that he failed to appear because he did not believe that he would be treated fairly by the court. However, the crime of which he stands convicted does not require that any specific culpable mental state be shown, so that proof of defendant’s state of mind was irrelevant and properly rejected by the trial court (People v Manitaras, 55 AD2d 629; People v Harris, 54 AD2d 739). We have examined defendant’s other arguments and find them to be without merit. Judgment affirmed. Kane, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.